
	
		I
		111th CONGRESS
		1st Session
		H. R. 1537
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2009
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To direct the Secretary of Defense to conduct studies
		  regarding alternative models for acquisition and funding of technologies
		  supporting network-centric operations.
	
	
		1.Studies to analyze
			 alternative models for acquisition and funding of technologies supporting
			 network-centric operations
			(a)Studies
			 required
				(1)Independent
			 studyNot later than 90 days
			 after the date of the enactment of this Act, the Secretary of Defense shall
			 enter into a contract with an independent federally funded research and
			 development center to carry out a comprehensive study of policies, procedures,
			 organization, and regulatory constraints affecting the acquisition of
			 technologies supporting network-centric operations. The contract shall be
			 funded from amounts appropriated pursuant to an authorization of appropriations
			 in this Act or otherwise made available for fiscal year 2010 for operation and
			 maintenance for Defense-wide activities.
				(2)Joint Chiefs of
			 Staff studyThe Chairman of the Joint Chiefs of Staff shall carry
			 out a comprehensive study of the same subjects covered by paragraph (1). The
			 study shall be independent of the study required by paragraph (1) and shall be
			 carried out in conjunction with the military departments and in coordination
			 with the Secretary of Defense.
				(b)Matters To be
			 addressedEach study required by subsection (a) shall address the
			 following matters:
				(1)Development of a
			 system for understanding the various foundational components that contribute to
			 network-centric operations, such as data transport, processing, storage, data
			 collection, and dissemination of information.
				(2)Determining how acquisition and funding
			 programs that are in place as of the date of the enactment of this Act relate
			 to the system developed under paragraph (1).
				(3)Development of acquisition and funding
			 models using the system developed under paragraph (1), including—
					(A)a model under
			 which a joint entity independent of any military department (such as the Joint
			 Staff) is established with responsibility and control of all funding for the
			 acquisition of technologies for network-centric operations, and with authority
			 to oversee the incorporation of such technologies into the acquisition programs
			 of the military departments;
					(B)a model under
			 which an executive agent is established to manage and oversee the acquisition
			 of technologies for network-centric operations, but would not have exclusive
			 control of the funding for such programs;
					(C)a model under which the acquisition and
			 funding programs that are in place as of the date of the enactment of this Act
			 are maintained; and
					(D)any other model
			 that the entity carrying out the study considers relevant.
					(4)An analysis of
			 each of the models developed under paragraph (3) with respect to potential
			 benefits in—
					(A)collecting,
			 processing, and disseminating information;
					(B)network
			 commonality;
					(C)common
			 communications;
					(D)interoperability;
					(E)mission impact and
			 success; and
					(F)cost-effectiveness.
					(5)An evaluation of
			 each of the models developed under paragraph (3) with respect to feasibility,
			 including identification of legal, policy, or regulatory barriers that may
			 impede the implementation of such model.
				(c)Report
			 requiredNot later than September 30, 2010, the Secretary of
			 Defense shall submit to the congressional defense committees a report on the
			 results of the studies required by subsection (a). The report shall include the
			 findings and recommendations of the studies and any observations and comments
			 that the Secretary considers appropriate.
			(d)Network-centric
			 operations definedIn this section, the term
			 network-centric operations refers to the ability to exploit all
			 human and technical elements of the Joint Force and mission partners through
			 the full integration of collected information, awareness, knowledge,
			 experience, and decisionmaking, enabled by secure access and distribution, all
			 to achieve agility and effectiveness in a dispersed, decentralized, dynamic, or
			 uncertain operational environment.
			
